DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,314,513. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a shape sensor including an optical fiber and radiopaque material incorporated with the optical fiber.
U. S. Application No. 16/410,710
U. S. Patent No. 10,314,513
21.  An apparatus comprising: an instrument comprising: an elongated, flexible body including an inner surface and an outer surface, wherein the inner surface is shaped to define a lumen extending through at least a portion of the elongated, flexible body; and a plurality of portions extending along a length of the elongated, flexible body; and a radiopaque material incorporated into a first portion of the plurality of portions and a second portion of the plurality of portions, wherein the radiopaque material is incorporated into the first portion such that the first portion has a first radiopacity, and the radiopaque material is incorporated into the second portion such that the second portion has a second radiopacity, wherein the first radiopacity is different from the second radiopacity.

29. (New) The apparatus of claim 21, further comprising a shape sensor comprising an optical fiber extending at least partially along the elongated, flexible body.  
30. (New) The apparatus of claim 29, wherein the optical fiber comprises the first and second portions of the plurality of portions and wherein the first and second portions are impregnated with the radiopaque material.  


1.  An apparatus comprising: an instrument including an elongated, flexible 
body;  a shape sensor including an optical fiber extending at least partially 
along the elongated, flexible body;  and a radiopaque material incorporated 
with the optical fiber along an entire length of the optical fiber, wherein the 
radiopaque material is incorporated such that the optical fiber is 
radiographically distinguishable from a remainder of the elongated, flexible 
body.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2009/0318835 to Ressemann et al. in view of U. S. Patent No. 9,743,992 to Stigall et al.
Regarding Claim 21, Ressemann teaches an apparatus and method comprising: an instrument comprising: an elongated, flexible body including an inner surface and an outer surface, wherein the inner surface is shaped to define a lumen extending through at least a portion of the elongated, flexible body; and a plurality of portions extending along a length of the elongated, flexible body (Figs. 3 and 6-11 teaches an elongated flexible instrument with a lumen extending through); and a radiopaque material incorporated into a first portion of the plurality of portions and a second portion of the plurality of portions, wherein the radiopaque material is incorporated into the first portion such that the first portion has a first radiopacity, and the radiopaque material is incorporated into the second portion such that the second portion has a second radiopacity, wherein the first radiopacity is different from the second radiopacity (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity; claim 32 and figs. 3 and 6-11).  
Ressemann does not expressly teach a first portion with first radiopacity and second portion with second radiopacity. 
Stigall teaches a first portion with first radiopacity and second portion with second radiopacity (col. 2lines 43-54 and claim 21 teaches two coil sections, one loosely wound and second tightly wound resulting in two radiopacity sections).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Ressemann with a first portion with first radiopacity and second portion with second radiopacity as taught by Stigall, since such a setup would result in easy tracking of the sections of the catheter/instrument within the body. 
Regarding Claim 22 and 23, Ressemann teaches that the second portion is distal to the first portion, and wherein the second radiopacity is greater than the first radiopacity  (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity, as such one is greater than the other).
Regarding Claim 24 Ressemann teaches a demarcation area separates the first portion from the second portion, and wherein the radiopaque material transitions from the first radiopacity to the second radiopacity at the demarcation area (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity; wherein the coil and jacket are clearly different and have a clear demarcation).  
Regarding Claim 25 Ressemann teaches that the radiopaque material is incorporated into a third portion of the plurality of portions, wherein the radiopaque material is incorporated into the third portion such that the third portion has a third radiopacity, wherein the third radiopacity is lower than the second radiopacity of the second portion and greater than the first radiopacity of the first portion (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity, as such one is greater than the other; and para 065 teaches a multiple filament band, which is a third radiopacity).  
Regarding Claim 26 Ressemann teaches that the second portion is distal to the first portion, and wherein the first radiopacity is greater than the second radiopacity (para 055 teaches polymer jacket with radiopaque material and an outer coil 10 with a different radiopacity, as such one is greater than the other).  
Regarding Claim 27 Ressemann teaches that the first portion includes a first band and the second portion includes a second band (para 065 teaches different band).  

Response to Arguments
Applicant's arguments filed 06/03/22 have been fully considered but they are not persuasive. 
Applicant argues that none of the references teaches the newly claimed limitation “a first section with first radiopacity and second portion with second radiopacity”.
A new reference Stigall in col. 2lines 43-54 and claim 21 teaches two coil sections, one loosely wound and second tightly wound resulting in two radiopacity sections. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793